Citation Nr: 1102935	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-40 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM).

2.  Entitlement to a higher rating for osteoarthritis of the 
right knee, to include a rating in excess of 30 percent after 
June 1, 2007, and a rating in excess of 10 percent prior to April 
24, 2006.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran had active service from July 1973 to July 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The December 2003 rating decision denied entitlement to service 
connection for DM and entitlement to a rating in excess of 10 
percent for osteoarthritis of the right knee.  The April 2004 
rating decision denied entitlement to a TDIU.  

Thereafter, an August 2006 rating decision assigned a temporary 
100 percent rating for the Veteran's right knee disorder for the 
period of April 24, 2006 to June 1, 2007, and a 30 percent rating 
from June 1, 2007.  

In December 2008, the Board remanded this case for additional 
development.  This development having been completed, the 
Veteran's claim is once again before the Board.  


FINDINGS OF FACT

1.  DM was not manifest during service or within one year of 
separation, and DM is not attributable to service.

2.  Prior to April 24, 2006, the Veteran's right knee disability 
resulted in the functional equivalent of flexion limited to 30 
degrees and extension limited to 10 degrees particularly due to 
pain and weakness during flare-ups, but the Veteran did not have 
the functional equivalent of flexion limited to 15 degrees or 
extension limited to 15 degrees nor was there any instability or 
subluxation.  

3.  Since the convalescent period for the Veteran's right knee 
replacement expired, the Veteran has not been shown to have 
chronic residuals of knee replacement, consisting of severe 
painful motion or weakness in the affected extremity.

4.  The Veteran meets the schedular criteria for TDIU as his 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).  

2.  Prior to April 24, 2006, the criteria for a higher rating of 
20 percent for osteoarthritis of the right knee based on 
limitation of flexion are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5010, 5260 (2010).

3.  Prior to April 24, 2006, the criteria for a separate rating 
of 10 percent for osteoarthritis of the right knee based on 
limitation of extension are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5261 
(2010).

4.  Since June 1, 2007, the criteria for an increased rating in 
excess of 30 percent for osteoarthritis of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, DCs 5010, 5055, 5257, 5260, 5261 (2010).

5.  The Veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  RO letters dated August 2003, March 2005, and January 
2009 informed the Veteran of all three elements required by 38 
C.F.R. § 3.159(b), as stated above.  The letters also notified 
the Veteran that that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service 
treatment records, VA medical treatment records, Social Security 
Administration records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available but not part of the claims file.  The 
Veteran was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The examinations are adequate as the claims file 
was reviewed, the examiner reviewed the pertinent history, 
examined the Veteran provided findings in sufficient detail, and 
provided rationale.  See Steff v. Nicholson, 21 Vet. App. 120, 
124 (2007).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).





Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, DM will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree of 10 
percent or more within one year of a veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records reveals that a November 
1983 laboratory panel reflected a glucose reading of 102 which 
was noted to be in the range or normal.  Several years later, in 
January 1986, the Veteran had an elevated glucose reading of 114.  
However, the next month, he reported that did not have DM.  The 
Veteran underwent a medical board evaluation prior to his 
separation for service for a hip disability.  There was no 
indication of DM.  In sum, there were no complaints, findings, 
treatment, or diagnosis of DM during service.  There was only one 
elevated glucose reading.  

Post-service, an August 2001 private glucose reading was 123 
which was considered to be outside of the range of normal on the 
report.  A December 2001 private glucose reading was 105, which 
was also considered to be in the range of normal on the report.

An April 2002 private report from a cardiologist, Dany Sayad, 
M.D., indicated that the Veteran had DM since 1992. A February 
2003 private foot doctor report noted that the Veteran was 
diabetic.  Likewise, medical records of R. Maurice Bonilla, M.D., 
dated 2002-2003 reflected that the Veteran had DM, Type II.  

Subsequent VA records continued to document that the Veteran has 
DM, Type II.

In July 2003, correspondence was received from the Veteran in 
which he requested service connection for DM.  

In December 2003, the Veteran was afforded a VA examination.  It 
was noted that the Veteran had DM, Type II. 

On a February 2004 VA examination, it was noted that the Veteran 
was admitted to the hospital in June 1992 with elevated blood 
sugar and was diagnosed as having DM, Type II, at that time.  

In December 2008, the Board remanded this case, noting that as a 
result of the fact that the Veteran had a current diagnosis of 
DM, since there was a medical history of this disorder as early 
as 1992, and since there is an elevated glucose reading of 114 
during active service in January 1986, it was requested that the 
Veteran be afforded an appropriate examination to determine 
whether it was at least as likely as not that his current DM 
diagnosis is related to active service.

In March 2009, this VA examination was conducted.  The claims 
file was reviewed.  The Veteran expressed to the examiner that he 
thought that he had DM while he was in the military.  The 
examiner provided in the report the standard of the Americal 
Diabetes Association with regard to DM.  The diagnosis of DM, 
Type II, was confirmed.  The examiner noted that the Veteran had 
been employed from 1990 to 2002 in the aviation industry and then 
continued consulting in 2003.  The examiner provided an opinion 
that the Veteran's DM did not have its onset during service and 
was not caused by or a result of service.  The rationale was that 
DM was not shown during service. The isolated single fasting 
blood sugar of 114 did not meet the criteria for DM, Type II.  
There were no other elevated blood sugars after that reading.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes to 
him through his sense; symptomatology which is observable and 
identifiable by lay people represented competent evidence, such 
as varicose veins which "may be diagnosed by their unique and 
readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), 
the Federal Circuit stated that under section 1154(a), lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a contemporaneous 
medical diagnosis; or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  See 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board notes that the Veteran has pointed out that he was 
repeatedly treated for weight management issues during service, 
which he believes to be the precursor to his DM.  The service 
treatment records confirm treatment for weight management.  The 
Veteran is competent and credible in his report of treatment for 
weight management.  The Veteran also has argued through his 
representative that he developed other symptoms of diabetes 
mellitus in service.  However, an opinion as to the onset of DM 
is complex in nature.  Although the Veteran is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

As noted, to resolve this matter the Board remanded this case to 
obtain a medical opinion regarding the complex nature of the 
onset of the Veteran's DM.  The Board attaches significant 
probative value to this VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and included 
an access to the accurate background of the Veteran.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion include the thoroughness 
and detail of the opinion).  The VA examiner's opinion was based 
on review of the Veteran's claims file as well as an examination 
and an interview of the Veteran.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The examiner was also aware of the 
Veteran's assertions that DM began during service.  

The VA examiner's opinion, rendered by a medical professional, is 
afforded significant probative weight.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (holding that the probative value of 
medical opinion evidence is based on the personal examination of 
the patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is factually accurate, fully 
articulated, and has sound reasoning for the conclusion.)

The VA examiner considered all of the relevant factors as well as 
governing medical principles, but concluded that the Veteran did 
not have DM during service and provided a rationale for that 
conclusion.  The Board finds this opinion to be the most 
probative evidence on this point as it was rendered by a medical 
professional and the examiner had the opportunity for a 
longitudinal review of the Veteran's medical history.  

Accordingly, the Board finds that DM did not begin during 
service, was not manifest in the initial post-service year, and 
is otherwise unrelated to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  As such, the Veteran's claim is denied.

Increased Rating for Right Knee Disability

In an October 1988 rating decision, service connection was 
granted for arthritis of the right knee, and a 10 percent rating 
was assigned under Diagnostic Code 5003-5257.  The Veteran did 
not appeal.  

In 2003, a claim for an increased rating was received.  

VA outpatient records show that in November 2003, the Veteran 
reported having good pain relief for his right knee due to 
medication.  He indicated that his usual pain level was a 6 on a 
scale of 1 to 10 with 10 being the worst.  

In December 2003, the Veteran was afforded a VA examination.  At 
that time, he reported having pain in his right knee on and off 
for the past three years with increasing pain over the last 8 
months.  He stated that his right knee would swell, catch, lock, 
and give out on him.  He had pain when navigating stairs which 
would become a 9 on a scale of 1 to 10 with 10 being worse.  
Precipitating events appeared to be kneeling, bending, squatting 
or walking greater than 30 minutes.  He alleviated pain with 
rest.  He did not require any assistive devices or braces.  He 
had not had surgery to the right knee.  There were no episodes of 
dislocation or recurrent subluxation.  Physical examination 
revealed significant varus deformity.  His range of motion was 
from 5 degrees of extension to 95 degrees of flexion.  His medial 
lateral collateral ligaments were intact with some mild laxing 
with varus-valgus stress; however, there was no instability found 
on examination.  His anterior cruciate ligament was intact on 
Drawer testing.  He exhibited significant medial joint line pain 
and McMurray's testing could not be performed because of his 
intolerance to the pain.  He also had bilateral lateral joint 
line pain.  X-rays revealed severe medial compartment arthritic 
changes as well as varus deformity with some patellofemoral 
osteoarthritic changes.  The assessment was severe right knee 
osteoarthritis.  During flare-ups the examiner indicated that his 
pain increased by 90 percent which occurred following the 
precipitating factors, already identified.  The examiner 
indicated that the Veteran had reduced range of motion during 
these times to 50 to 70 percent (normal range of motion was 
indicated to be zero to 140 degrees).  

In February 2004, the Veteran was afforded another VA 
examination, but it only pertained to his left knee.  

February 2005 x-rays revealed stable moderate degenerative 
changes about the right knee.

The Veteran participated in physical therapy at VA.  In March 
2005, the Veteran received treatment for right knee pain from VA.  
He indicated that his medication was no longer relieving the 
throbbing pain.  Range of motion recorded that month was zero to 
110.  

In February 2006, the Veteran was afforded another VA 
examination.  
At that time, it was noted that the Veteran wore a brace on his 
right knee.  He was retired.  The Veteran denied that his right 
knee had any effect on activities of daily living or limitation 
on his usual activities.  He was able to extend to zero degrees 
and flex to 90 degrees.  The examiner found no further limitation 
of motion due to pain, fatigue, incoordination, or 
active/repetitive motion.  There was no knee instability.  X-rays 
showed a severe medial degenerative arthritis of the right knee.  
This was noted to be a significant disability and that he was 
scheduled for a total knee arthroplasty.  

On April 24, 2006, the Veteran underwent the right knee 
arthroplasty.  September 2006 records showed that x-rays of the 
right knee revealed satisfactory position of the implant.  At 
that time, motion was found to be full and the right knee was 
noted to be stable.  There was very minimal pain along the medial 
aspect of the right knee.  

In an August 2006 rating decision, a temporary total rating was 
assigned due to the surgery from April 24, 2006 until June 1, 
2007, at which time a 30 percent rating was assigned under 
Diagnostic Code 5010-5055.  

The Veteran was provided a post-surgery VA examination in March 
2009.  The Veteran reported that he was experiencing increased 
pain and decreased walking ability.  The examiner noted that 
there was joint deformity, pain, stiffness, weakness, 
incoordination, and decreased speed.  He did not have giving way, 
instability, dislocation, subluxation, locking, effusion, 
inflammation, flare-ups of joint disease, or incapacitating 
episodes.  Physical examination revealed range of motion from 
zero degrees to 90 degrees with pain at 90 degrees.  X-rays 
revealed stable postoperative changes of right knee arthroplasty.  
The examiner indicated that the disability caused mild impairment 
for bathing, dressing, toileting, and driving; moderate 
impairment for chores, shopping, recreation, and travel; severe 
impairment for exercise; and prevented his participation in 
sports.  

Rating in Excess of 10 Percent Prior to April 24, 2006

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran 
did not have a dislocated semilunar cartilage in this case.  

Arthritis due to trauma, confirmed by x-ray findings, is rated as 
degenerative arthritis. 38 C.F.R. § 4.71(a), Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.

Diagnostic Code 5260 provides for a non-compensable evaluation 
where flexion is limited to 60 degrees; a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent evaluation 
where flexion is limited to 30 degrees; and 30 percent evaluation 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is warranted 
where extension is limited to 5 degrees; a 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent evaluation 
requires extension limited to 20 degrees; a 40 percent evaluation 
requires extension limited to 30 degrees; and a 50 percent 
evaluation requires extension limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating for limitation of extension and for limitation 
of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating when 
there is severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," 
"moderate" and "severe" are not defined in the VA Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6.  It should also be noted 
that use of terminology such as "moderate" or "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In a precedent opinion, VA's General Counsel concluded that a 
veteran who has arthritis and instability in his knee may receive 
separate ratings under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.

The General Counsel has held that if a musculoskeletal disability 
is rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 VAOPGCPREC 9-98 (Aug. 14, 1998).  The Board notes that 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a separate 
rating may only be assigned when there is arthritis and 
limitation of motion and/or painful motion.  Therefore, 
consideration must be given to whether separate ratings are 
warranted to reflect disability manifested by instability and 
subluxation as well as disability manifested by limitation of 
motion and/or painful motion or limitation of motion and/or 
painful motion on its own. 

In this case, prior to April 2006, the Veteran demonstrated range 
of motion in his right knee from 5 degrees of extension to 95 
degrees of flexion.  In addition, during a flare-up, range of 
motion was additionally limited by up to 70 percent.  In light of 
the findings during flare-ups, which occurred frequently, the 
Board finds that a 20 percent rating is warranted for limitation 
of flexion.  Although extension was near normal on examination, 
due to the pain and increased disability during flare-ups, a 10 
percent is also warranted based on limitation of extension.  
Higher ratings are not warranted as the Veteran did not have the 
functional equivalent of flexion limited to 15 degrees or 
extension limited to 15 degrees.  As described, there was no 
instability or subluxation found on medical testing, so a 
separate rating on that basis is not warranted.  

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a).  Here, the evidence 
supports a rating of 20 percent based on limitation of motion on 
flexion under Diagnostic Code 5260, and a 10 percent rating based 
on limitation of extension under Diagnostic Code 5261, both prior 
to April 24, 2006.  

Rating in Excess of 30 Percent After June 1, 2007

As the Veteran underwent knee replacement surgery, he is rated 
under Diagnostic Code 5055.  Diagnostic Code 5055 (Knee 
replacement (prosthesis)) provides a 30 percent rating as the 
minimum rating.  A 60 percent rating is available where there are 
chronic residuals of knee replacement, consisting of severe 
painful motion or weakness in the affected extremity.  A 100 
percent rating is assigned for 1 year following implantation of 
prosthesis.  With intermediate degrees of residual weakness, pain 
or limitation of motion, application of diagnostic codes 5256 
(ankylosis of the knee joint), 5261, or 5262 is appropriate.

In this case, the Board finds that the Veteran's function of the 
right knee and the residuals thereof generally improved with the 
knee surgery.  While he still has pain, stiffness, weakness, 
incoordination, and decreased speed, he did not have giving way, 
instability, dislocation, subluxation, locking, effusion, 
inflammation, flare-ups of joint disease, or incapacitating 
episodes, and he also has gained better range of motion on both 
extension and flexion.  As such, the Board finds that the Veteran 
does not have severe painful motion or weakness in the affected 
extremity.  Likewise, as the Veteran's range of motion improved, 
it is more advantageous for him to be rated under Diagnostic Code 
5055 since he does not meet the criteria for ratings in excess of 
10 percent each (based on painful motion) under Diagnostic Codes 
5260 and 5261.  Thus, the preponderance of the evidence is 
against a rating in excess of 30 percent from June 1, 2007.  

Conclusion for Ratings

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 572 F.3d 1366 (Fed. Cir. 2009), there is 
a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right knee with the 
established criteria found in the rating schedule for right knee 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability, other than when he underwent 
knee surgery for which a temporary total rating was assigned.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability beyond what is 
contemplated in the rating criteria.  However, a TDIU is 
addressed below.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, referral for extraschedular 
consideration is not warranted in this case.




Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for status post left total hip 
arthroplasty with osteoarthritis, rated as 30 percent disabling; 
bilateral pes planus, rated as 30 percent disabling; renal 
insufficiency associated with hypertension, rated as 30 percent 
disabling; osteoarthritis of the right knee, rated as 30 percent 
disabling; osteoarthritis of the left knee, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; and 
erectile dysfunction, rated as non-compensable.  The Veteran also 
received special monthly compensation based on loss of use of a 
creative organ.  In taking into consideration the bilateral 
factor, the combined rating is 90 percent.

Thus, the Veteran meets the schedular criteria, per 38 C.F.R. 
§ 4.16(a).  Therefore, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which permits 
the individual to earn a "living wage").  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim 
for TDIU, the record must reflect circumstances, apart from non-
service-connected conditions, that place him in a different 
position than other veterans who meet the basic schedular 
criteria.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether the 
Veteran, in light of his service-connected disorders, is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The Board remanded this case in December 2008 to address whether 
the Veteran's service-connected disabilities preclude him 
securing or following a substantially gainful occupation.  The 
examination was conducted in March 2009.  With regard to the left 
hip, the examiner provided an opinion that the Veteran could 
perform deskwork or computer work with frequent breaks for 
stretching.  With regard to his pes planus, the examiner 
indicated that the Veteran could perform deskwork or computer 
work.  With regard to the left knee and right knee, the examiner 
provided an opinion that the Veteran could perform deskwork or 
computer work with frequent breaks for stretching.  The examiner 
indicated that renal insufficiency, hypertension, and erectile 
dysfunction, there were no work limitations.  

However, the Board finds that the examiner did not fully address 
the cumulative effect of the service-connected disabilities upon 
employment.  The Veteran is clearly precluded from non-sedentary 
employment due to his multiple physical restrictions due to his 
service-connected disabilities.  The Board is mindful that the VA 
examiner believed that each individual disability did not 
preclude sedentary employment, as long as the Veteran was able to 
take frequent breaks for stretching, the Board finds that 
cumulatively, it is reasonable to find that sedentary employment 
would also be precluded as each disability places an additional 
burden on the Veteran's ability to sit for any extended period of 
time.  

The Veteran's disabilities considered separately do not preclude 
employment, however, in considering them cumulatively, the Board 
finds that the Veteran is unemployable based on the nature and 
severity of the service-connected disabilities under 
consideration.  The Veteran is to be afforded every reasonable 
doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all 
reasonable doubt in this case in the Veteran's favor.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disabilities is 
warranted.



ORDER

Service connection for DM is denied.  

Prior to April 24, 2006, a higher rating of 20 percent for 
osteoarthritis of the right knee based on limitation of flexion 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Prior to April 24, 2006, the criteria for a separate rating of 10 
percent for osteoarthritis of the right knee based on limitation 
of extension is granted, subject to the law and regulations 
governing the payment of monetary benefits.

From June 1, 2007, the criteria for an increased rating in excess 
of 30 percent for osteoarthritis of the right knee are denied.  

TDIU is granted, subject to the law and regulations governing the 
payment of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


